OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                 eSfSPQSv
                 ©FFBCOAL BUSINESS-                            JlT        %
                STATE OF TEX^Sl;".                                             PIINEV BOWES

                 PENALTY FOR;"'", .>                          02 1R
3/25/2015       PRIVATE U$|£: ;'">"*                          0006557458      MAR 26     2015

OLTMAN, RONALD KEITH trl bt. No^wfpt                         MA,LEDFROM;WR?§2)8P4d,-bl
This is to advise that the Court *tes^en.i^wi?hc^^j'iften order the application for
writ of habeas corpus on th^J^iWg^ofttheiri^lQourt without ahearing.
                       ""*       'VVi    '"""**
                                        c.^                               Abel Acosta, Clerk
              «0^CP^BNALD KEITH OLTMAN